Cunningham, J.
(dissenting) : I dissent from the conclusion arrived at by the court as above indicated; not that the Price case is not in its essential features like this, or that the principles there laid down, if followed, will not govern this, but in my judgment the Price case carries the principle of the turntable cases far beyond the danger limit. If in the future the principles there announced be followed, we shall adjudge the owner of an apple tree, from which an adventuresome boy may fall and sustain injury in his effort to reach a big, red apple attractively displayed on its branches, guilty of maintaining an attractive nuisance, and answerable therefor in damages; or one who, for the purpose of affording water for his stock or to run his mill, shall maintain a pond guilty to the same extent. The claim that cases like the one at bar are governed by the principle of the turntable cases is, to my mind, against reason and the weight of authority. (Richards v. Connell, 45 Neb. 467, 63 N. W. 915; Peters v. Bowman, 115 Cal. 345, 47 Pac. 113, 598, 56 Am. St. Rep. 106; Cooper v. Overton, 102 Tenn. 211, 52 S. W. 183, 45 L. R. A. 591, 73 Am. St. Rep. 864; City of Omaha v. Bowman, 52 Neb. 293, 72 N. W. 316, 40 L. R. A. 53, 66 Am. St. Rep. 506; Klix, Adm’r, etc., v. Nieman, 68 Wis. 273, 32 N. W. 223, 60 Am. Rep. 854; Moran v. Pullman Palace Car Co., *287134 Mo. 641, 36 S. W. 659, 33 L. R. A. 755, 56 Am. St. Rep. 543; Overholt v. Vieths, 93 Mo. 422, 6 S. W. 74, 3 Am. St. Rep. 557; Witte v. Stifel, 126 Mo. 295, 28 S. W. 891, 47 Am. St. Rep. 668; Ratte v. Dawson, 50 Minn. 450, 52 N. W. 965; Charlebois v. Railroad Co., 91 Mich. 59, 51 N. W. 812; Benson v. Baltimore Traction Company, 77 Md. 535, 26 Atl. 973, 20 L. R. A. 714, 39 Am. St. Rep. 436; Murphy v. City of Brooklyn, 118 N. Y. 575, 23 N. E. 887; Dehanitz v. City of St. Paul, 73 Minn. 385, 76 N. W. 48.)